Title: To Benjamin Franklin from Cadet de Vaux, 8 December 1783
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          
            Ce 8 Xbre 1783
          
          M. Cadet de Vaux présente l’assurance de Son très humble respect a Monsieur franklin et a l’honneur de lui Envoyer une lettre de Monsieur le lieutenant Général de Police, et deux billets que M.M. le Grand et Molinos l’ont chargé de faire accepter à Monsieur franklin./.
         
          Notation: Cadet de Vaux 8 Xbre 83
        